Case: 13-20304      Document: 00512597853         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20304
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RICHARD REDMON ANDERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-456-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Richard Redmon Anderson has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Anderson has filed an untimely response, which we construe as a
motion for leave to file an out-of-time response and GRANT.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20304    Document: 00512597853     Page: 2   Date Filed: 04/16/2014


                                 No. 13-20304

      The record does not provide sufficient detail to allow us to make a fair
evaluation of Anderson’s claim of ineffective assistance of counsel; we therefore
decline to consider the claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Anderson’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2